Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”) is made and entered
into as of June 22, 2009, by and between Maguire Properties, Inc., a Maryland
corporation (the “REIT”), Maguire Properties, L.P., a Maryland limited
partnership (the “Operating Partnership”), and Douglas J. Gardner (“Gardner”).

WHEREAS, the REIT, the Operating Partnership and Gardner have previously entered
into that certain Employment Agreement, effective as of May 17, 2008 (the
“Employment Agreement”), which provides for Gardner’s employment as Executive
Vice-President of the REIT and the Operating Partnership (collectively, the
“Company”);

WHEREAS, pursuant to that certain Restricted Stock Unit Award Agreement, dated
as of May 17, 2008, by and between the REIT, the Operating Partnership and
Gardner (the “RSU Agreement”), the REIT granted to Gardner 131,250 restricted
stock units with dividend equivalent rights (the “RSUs”) under the Second
Amended and Restated 2003 Incentive Award Plan of Maguire Properties, Inc.,
Maguire Properties Services, Inc. and Maguire Properties, L.P.;

WHEREAS, Gardner wishes to resign from his position as Executive Vice-President
of the Company, and as an employee of the Company, and Gardner and the Company
desire to specify the terms of Gardner’s resignation and to provide for the
termination of the Employment Agreement; and

WHEREAS, in connection with Gardner’s resignation, the Company desires to retain
Gardner to provide certain consulting services to the Company as of the
Separation Date (as defined below) in accordance with the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. RESIGNATION; TERMINATION OF EMPLOYMENT AGREEMENT

1.1. Resignation. Gardner hereby tenders, and the Company hereby accepts,
Gardner’s resignation from (a) his positions as Executive Vice-President of the
Company and as an employee of the Company, and (b) his position as an officer
and/or employee of any and all subsidiaries and affiliates of the Company, in
each case effective as of July 1, 2009 (the “Separation Date”). Notwithstanding
anything contained herein or in the Employment Agreement, Gardner’s resignation
hereunder shall not be deemed a termination by the Company without “Cause” or by
Gardner for “Good Reason” for purposes of, and each as defined in, the
Employment Agreement.

 

1



--------------------------------------------------------------------------------

1.2. Termination of Employment Agreement. As of the Separation Date, the
Employment Agreement shall automatically terminate and be of no further force
and effect, and neither the Company nor Gardner shall have any further
obligations thereunder; provided, however, that the Company’s obligation to pay
to Gardner the Accrued Obligations (as defined in the Employment Agreement), and
the provisions of Section 2(b)(vii) (Expenses), Section 2(b)(x) (Compensation
Gross-Up), Section 8 (Full Settlement), Section 9 (Certain Additional Payments
by the Company), including with respect to any Excise Tax Gross-Up Payment (as
defined in the Employment Agreement), and Section 10 (Confidential Information
and Non-Solicitation) of the Employment Agreement shall survive such termination
of the Employment Agreement.

 

  2. POST-EMPLOYMENT HEALTH INSURANCE COVERAGE; RESTRICTED STOCK UNITS

2.1. Post-Employment Health Insurance Coverage. In consideration of, and subject
to and conditioned upon Gardner’s execution and non-revocation of the Release
(as defined below), and Gardner’s continued compliance with the terms and
conditions of this Agreement, including without limitation, the confidentiality
and non-solicitation covenants described in Section 4 below, during the period
commencing on the Separation Date and ending on December 31, 2009, the Company
shall continue to provide Gardner and his eligible family members with group
health insurance coverage at least equal to that which would have been provided
to them if Gardner’s employment had not been terminated, provided that Gardner
properly elects continuation healthcare coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder; provided, however, that if Gardner becomes re-employed with another
employer and is eligible to receive group health insurance coverage under
another employer’s plans, the Company’s obligations under this Section 2.1 shall
be reduced to the extent comparable coverage is actually provided to Gardner and
his eligible family members, and any such coverage shall be reported by Gardner
to the Company.

2.2. Restricted Stock Units. Gardner hereby acknowledges that the RSU Agreement
provides that in the event of Gardner’s “Separation from Service” by reason of
Gardner’s voluntary resignation without “Good Reason” (as such terms are defined
in the Employment Agreement), Gardner shall immediately forfeit any and all RSUs
granted under the RSU Agreement which have not vested or do not vest on or prior
to the date on which Gardner’s Separation from Service occurs, and Gardner’s
rights in any such RSUs which are not so vested shall lapse and expire. Gardner
further acknowledges that any vested RSUs shall become payable in accordance
with the terms and conditions of the RSU Agreement (including, without
limitation, under Section 2.3(b) thereof).

 

  3. RELEASE

3.1. Release. In consideration of the benefits set forth in Section 2.1,

 

2



--------------------------------------------------------------------------------

the Company’s agreement to retain Gardner as a consultant as set forth in
Section 5 hereof, and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Gardner shall, as of the Separation Date,
execute and deliver to the Company a release of claims in substantially the form
attached hereto as Exhibit A (the “Release”).

 

  4. CONFIDENTIALITY, NON-SOLICITATION

4.1. Reaffirmation of Prior Agreements. Gardner hereby acknowledges and agrees
that Gardner is bound by certain confidentiality and non-solicitation covenants
set forth in Section 10 of the Employment Agreement. Notwithstanding anything
contained in this Agreement, Gardner hereby reaffirms the covenants and
provisions set forth in Section 10 of the Employment Agreement and acknowledges
and agrees that the provisions of Section 10 of the Employment Agreement shall
survive the termination of Gardner’s employment with the Company and shall
remain in full force and effect.

 

  5. CONSULTING SERVICES

5.1. Term and Commitment. During the period commencing on July 1, 2009 and
ending on December 31, 2009, or such earlier date on which Gardner’s consulting
relationship with the Company is terminated as provided herein (the “Consulting
Period”), Gardner shall, at the Company’s request, provide consulting services
to the Company as set forth in Section 5.2 below (the “Consulting Services”)
during the Consulting Period.

5.2. Services to be Provided. Gardner shall provide the Consulting Services to
the Company with respect to the matters set forth on Schedule A attached hereto,
or such other matters as the parties may mutually determine.

5.3. Non-Exclusive Relationship. The Consulting Services being provided by
Gardner are on a non-exclusive basis, and Gardner shall be entitled to perform
or engage in any activity not inconsistent with or otherwise prohibited by this
Agreement or by the surviving provisions of the Employment Agreement.

5.4. Compensation. During the Consulting Period, the Company shall pay Gardner a
monthly retainer of $17,500 for Consulting Services to be performed by Gardner
(the “Consulting Fee”). The Company shall pay Gardner the Consulting Fee for
such services promptly, but in no event later than 30 days following the last
day of the month with respect to which such services are performed.

5.5. Tax Obligations. Gardner shall be responsible for the payment of all taxes
owed on all amounts paid to Gardner by the Company hereunder with respect to the
Consulting Services and shall protect the Company from any liability for the
payment of any taxes of any kind with respect to the consulting fees paid to
Gardner hereunder.

5.6. Reimbursable Costs. The Company shall reimburse Gardner in

 

3



--------------------------------------------------------------------------------

accordance with general policies and practices of the Company for actual and
reasonable expenses incurred in performing the Consulting Services
(“Reimbursable Costs”), payable within 30 days of receipt of an invoice. To the
extent that any reimbursements provided to Gardner under this Section 5.6 are
deemed to constitute compensation to Gardner, such amounts shall be paid or
reimbursed reasonably promptly, but not later than December 31 of the year
following the year in which the expense was incurred. The amount of any
reimbursements that constitute compensation in one year shall not affect the
amount of reimbursements constituting compensation that are eligible for payment
or reimbursement in any subsequent year, and Gardner’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

5.7. Duties of the Company. The Company shall (i) grant Gardner access to
records, files, equipment, employees and consultants as reasonably required for
Gardner to perform the Consulting Services contemplated herein; and, (iii) pay
to Gardner the amounts due to Gardner within the time periods specified herein.

5.8. Duties of Gardner. Gardner shall (i) dedicate such time commitment to the
Consulting Services as is reasonably necessary to perform such Consulting
Services, provided that, Gardner shall not be obligated to perform such
Consulting Services for more than 50 hours per month; (ii) comply with all
applicable federal, state and municipal laws and regulations required to enable
Gardner to render to the Company the Consulting Services called for herein;
(iii) continue to comply with the confidentiality and non-solicitation covenants
described in Section 4 above; and (iv) maintain the confidentiality of all
Company records, trade secrets and other confidential information to which
Gardner may have or obtain knowledge or access during the Consulting Period.
Upon termination of the Consulting Period, Gardner shall return to the Company
all Company property in his possession, including without limitation, keys,
credit cards, telephone calling cards, computer hardware and software, cellular
and portable telephone equipment, personal digital assistant (PDA) devices,
manuals, books, notebooks, financial statements, reports and other documents.

5.9. Assignment. Neither party hereto shall assign any rights or delegate any
obligations under this Agreement, except as otherwise may be agreed in writing
by both parties; provided, that the Company may, without such consent, assign
its rights and obligations to one or more of its affiliates.

5.10. Retention of Authority. Throughout the Consulting Period, the Company
shall retain all authority and control over the business, policies, operations,
and assets of the Company. Gardner shall not knowingly violate any rules or
policies of the Company or violate any applicable law in connection with the
performance of the Consulting Services. The Company does not, by virtue of this
Agreement, delegate to Gardner any of the powers, duties or responsibilities
vested in the Company by law or under the organizational documents of the
Company.

5.11. Independent Consultant Status. In performing the Consulting

 

4



--------------------------------------------------------------------------------

Services herein, the Company and Gardner agree that Gardner shall at all times
be acting as an independent contractor and not as an employee of the Company.
The parties acknowledge that Gardner was, prior to the Separation Date, an
employee of the Company, serving as Executive Vice-President of the Company, but
that such employment relationship is terminated as of the Separation Date as set
forth herein. The Company and Gardner agree that Gardner will not be an employee
of the Company during the Consulting Period and that Gardner, and not the
Company, shall have the authority to direct and control Gardner’s performance of
his or her activities hereunder. Nothing contained in this Agreement shall be
construed to create a partnership or joint venture between the Company and
Gardner, nor to authorize either party hereunder to act as general or special
agent of the other party in any respect. Gardner shall not, by virtue of
performing the Consulting Services, be entitled to any employee benefits
provided by the Company to its employees during the Consulting Period.

 

  6. TERMINATION

6.1. Termination by the Company. The Company may terminate the Consulting Period
and Gardner’s services as a consultant hereunder at any time and for any reason
by providing at least 30 days’ prior written notice to Gardner in accordance
with Section 8.12 below. In the event of such termination, Gardner shall be
entitled to receive (at the times set forth in Section 5.4) all earned but
unpaid Consulting Fees as of the date of termination, including a pro rata
portion of such Consulting Fees for the partial month in which such termination
occurs (“Earned Amounts”), and shall have no further rights to payment of any
Consulting Fees or other compensation hereunder.

6.2. Termination by Gardner. Gardner may terminate the Consulting Period and
Gardner’s services as a consultant hereunder at any time and for any reason by
providing at least 30 days’ prior written notice to the Company in accordance
with Section 8.12 below, which notice may, in the Company’s sole discretion, be
waived by the Company without payment in lieu thereof. In the event of such
termination, Gardner shall be entitled to receive all Earned Amounts, and shall
have no further rights to payment of any consulting fees or other compensation
hereunder.

 

  7. DISPUTE RESOLUTION

7.1. Arbitration. Any disagreement, dispute, controversy or claim arising out of
or relating to this Agreement or the interpretation of this Agreement or any
arrangements relating to this Agreement or contemplated in this Agreement or the
breach, termination or invalidity thereof shall be settled by final and binding
arbitration administered by JAMS/Endispute in Los Angeles, California in
accordance with the then existing JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes. In the event of such an arbitration
proceeding, Gardner and the Company shall select a mutually acceptable neutral
arbitrator from among the JAMS/Endispute panel of arbitrators. In the event
Gardner and the Company cannot agree on an arbitrator, the Administrator of
JAMS/Endispute will appoint an arbitrator. Neither Gardner nor the Company nor
the arbitrator shall disclose the existence, content, or results of any

 

5



--------------------------------------------------------------------------------

arbitration hereunder without the prior written consent of all parties. Except
as provided herein, the Federal Arbitration Act shall govern the interpretation,
enforcement and all proceedings. The arbitrator shall apply the substantive law
(and the law of remedies, if applicable) of the state of California, or federal
law, or both, as applicable, and the arbitrator is without jurisdiction to apply
any different substantive law. The arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure. The arbitrator shall render an award and a written, reasoned
opinion in support thereof. Judgment upon the award may be entered in any court
having jurisdiction thereof.

7.2. Waiver of Jury Trial. By submitting a dispute to arbitration, the parties
hereto understand that they will not enjoy the benefits of a jury trial.
Accordingly, the parties hereto expressly waive the right to a jury trial.

7.3. Nonexclusive Remedy. Notwithstanding the above provisions regarding
arbitration, the parties each retain their respective rights to seek injunctive
relief or other provisional remedies provided under the law in any court having
competent jurisdiction.

 

  8. MISCELLANEOUS

8.1. Code Section 409A.

(A) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder. Notwithstanding any provision of this
Agreement to the contrary, if the Company determines that any compensation or
benefits payable under this Agreement may not be either exempt from or compliant
with Section 409A of the Code and related Department of Treasury guidance, the
Company may, with Gardner’s prior written consent, adopt such amendments to this
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Company determines are necessary or appropriate to (i) exempt the compensation
and benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of such compensation and benefits, or
(ii) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance; provided, however, that this Section 8.1 shall
not create any obligation on the part of the Company to adopt any such
amendment, policy or procedure or take any such other action.

(B) Notwithstanding anything to the contrary in this Agreement, no payment or
benefits shall be paid to Gardner during the 6-month period following his
Separation from Service if the Company determines that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such

 

6



--------------------------------------------------------------------------------

amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such 6-month period (or such earlier date upon
which such amount can be paid under Section 409A of the Code without resulting
in a prohibited distribution, including as a result of Gardner’s death), the
Company shall pay Gardner a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to Gardner during such period.

8.2. Withholding. The Company may withhold from any amounts payable or benefits
provided under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

8.3. Severability. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

8.4. Parties in Interest. This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
permitted assigns. No transfer of any interest hereunder shall be deemed to
release the transferor from any of its obligations hereunder. Nothing in this
Agreement is intended to confer any right or remedy under this Agreement on any
person other than the parties to this Agreement and their respective successors
and permitted assigns, or to relieve or discharge any obligation or liability of
any person to any party to this Agreement, or to give any person any right of
subrogation or action over or against any party to this Agreement or to any
affiliate thereof.

8.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws that would result in the application of any law
other than that of the State of California.

8.6. Final and Entire Agreement. This Agreement, together with the Release,
represents the final and entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements, negotiations and
discussions between the parties hereto and/or their respective counsel with
respect to the subject matter hereof; provided, however, that notwithstanding
the foregoing, this Agreement shall not supersede or otherwise affect that
certain Indemnification Agreement, dated as of May 17, 2008, between the Company
and Gardner which shall remain in full force and effect.

8.7. Amendment. Any amendment to this Agreement must be in writing, signed by
duly authorized representatives of the parties, and stating the intent of the
parties to amend this Agreement.

8.8. Acknowledgment. Gardner acknowledges that he has read and understands the
Agreement, is fully aware of its legal effect, and has entered into it freely
based on Gardner’s own judgment.

 

7



--------------------------------------------------------------------------------

8.9. Cooperation in Legal Proceedings. Gardner agrees that, after the Separation
Date, upon the reasonable request of the Company, Gardner shall cooperate with
and assist the Company in undertaking and preparing for legal and other
proceedings relating to the affairs of the Company and its subsidiaries. Gardner
shall be reimbursed for the reasonable expenses Gardner incurs in connection
with any such cooperation and/or assistance, and, following the termination of
the Consulting Period, shall receive from the Company reasonable per diem
compensation in connection therewith. Any such reimbursements and per diem
compensation shall be paid to Gardner no later than the 15th day of the month
immediately following the month in which such expenses were incurred or such
cooperation and/or assistance was provided (subject to Gardner’s timely
submission to the Company of proper documentation with respect thereto).

8.10. Non-Disparagement. Gardner agrees that Gardner will not make any
statement, publicly or privately, which would reasonably be expected to
disparage the REIT, the Operating Partnership, any of their subsidiaries or any
of their respective employees, officers or directors. The REIT and the Operating
Partnership agree that they will not make any statement, publicly or privately,
which would reasonably be expected to disparage Gardner. Notwithstanding the
foregoing, this Section 8.10 shall not preclude Gardner or the Company from
making any statement to the extent required by law or legal process.

8.11. Effect of Waivers and Consents. No waiver of any default or breach by any
party hereto shall be implied from any omission by a party to take any action on
account of such default or breach if such default or breach persists or is
repeated and no express waiver shall affect any default or breach other than the
default or breach specified in the express waiver, and that only for the time
and to the extent therein stated. One or more waivers of any covenant, term or
condition of this Agreement by a party shall not be construed to be a waiver of
any subsequent breach of the same covenant, term or condition. The consent or
approval by any party shall not be deemed to waive or render unnecessary the
consent to or approval of said party of any subsequent or similar acts by a
party.

8.12. Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to Gardner: at Gardner’s most recent address on the records of the Company;

If to the REIT or the Operating Partnership:

Maguire Properties, Inc.

355 South Grand Avenue

Suite 3300

Los Angeles, CA 90071

 

8



--------------------------------------------------------------------------------

Attn: General Counsel

with a copy to:

Latham & Watkins

355 South Grand Avenue

Los Angeles, CA 90071-1560

Attn: David M. Taub

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

8.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which taken together shall
constitute one instrument.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each executed this Agreement as of
the date first above written.

 

MAGUIRE PROPERTIES, INC.,

a Maryland corporation

By:   /S/ SHANT KOUMRIQIAN

Name: Shant Koumriqian

Title: EVP & Chief Financial Officer

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

By:   Maguire Properties, Inc. Its:   General Partner By:   /S/ SHANT KOUMRIQIAN

Name: Shant Koumriqian

Title: EVP & Chief Financial Officer

/s/ DOUGLAS J. GARDNER Douglas J. Gardner

 

S-1